DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of February 3, 2022.

Applicant’s amendment to claims 1, 8, and 15 overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued that Entchev et al. fails to disclose that the onboard location module is adjacent a dissolvable plug.
While Entchev does not disclose that the plug 311’ is dissolvable, as shown in Figure 3A the plug is “adjacent” the onboard location module 316.  The term adjacent does not require that the two elements in question be directly beside one another or in contact with each other.  Two elements need only be near each other to be considered adjacent.  Thus, as the onboard location module 316 and plug 311’ are on the same tool they are considered adjacent.
Further, modifying Entchev to include a dissolvable plug is considered obvious as shown by Tolman et al. (US 2017/0314372).
With respect to claim 8, it is noted that the features upon which applicant relies (i.e., a dissolvable plug) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Entchev et al. (US 2018/0135398, Entchev).

Regarding claim 8:  Entchev discloses a system Fig 3AQ, 3B for deploying a frac package 300’ in a wellbore 350, comprising: 
a wellbore string 352 disposed within the wellbore Fig 3A, the wellbore string including detectable markers 354 along the wellbore string Fig 3A; 
a frac package 300’ deployable through the wellbore string Fig 3A, the frac package including, a frac plug 311’ and a setting tool 320’, 314 operably coupled to the frac plug; and 
a location module 314 housed within the setting tool, the location module configured to detect one or more of the markers received at each portion of position locator 214’, 214” in the wellbore string and determine a velocity of the frac package based on the markers and determine a position of the frac package in the wellbore string based on the velocity [0160]-[0163]; 
wherein the location module includes an actuator 316 – [0176] operable to instruct the setting tool to move the frac plug from a first radially inward position to a [0177], wherein the location module is adjacent the frac plug Fig 3A (it is noted that the term “adjacent” does not require that the two elements be touching or directly adjacent).

Regarding claim 10:  Wherein the detectable markers are positioned within couplings on the wellbore string casing collars – [0039].

Regarding claim 11:  Wherein the location module includes a memory unit [0041] having a map pre-run CCL – [0176] stored thereon of detectable marker positions on the wellbore string.

Regarding claim 13:  Wherein the detectable marker is a passive marker casing collars – [0039].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entchev in view of Tolman et al. (US 2017/0314372, Tolman).

Regarding claim 1: Entchev discloses a method of deploying a well tool 300’ in a wellbore 50 – Fig 3A, 3B, comprising: 
conveying the well tool through a wellbore string 352 – Fig 3A, the well tool comprising an onboard location module 316 and a plug 311’, wherein the onboard location is adjacent to the plug Fig 3A (it is noted that the term “adjacent” does not require that the two elements be touching or directly adjacent); 
receiving beacon signals at 314 – [0172]; position locator 314 is equivalent to position locator 214’, 214” and position locator 114, [0130], [0151] at the well tool from beacons located on the wellbore string Fig 3A; 
calculating a velocity [0160] of the well tool at the onboard location module 316 of the well tool based on a time between the beacon signals received at each portion of position locator 214’, 214”; and 
[0042], [0160]-[0163].

Entchev discloses all of the limitations of the above claim(s) except for the plug being dissolvable.
Tolman discloses a well tool 300 similar to that of Entchev.  The tool includes a location module 308 and a dissolvable plug 302 – [0051], wherein the module and plug are on the same tool Fig 3 and thus are adjacent each other.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Entchev so that the plug on the well tool was dissolvable, as taught by Tolman, in order to have enhanced economics and performance by reducing cost and increasing functionality of the tool [0044].
	
Regarding claims 2 and 16:  Wherein the latest beacon signal includes one of beacon identification information RFID – [0040]. 

Regarding claims 3 and 17:  Wherein the beacons include at least one beacon RFID – [0040], [0130] that transmits or emits a signal and at least one beacon casing collar – [0039], [0130] that does not transmit or emit a signal.

Regarding claims 4 and 18:  The method further comprising measuring an acceleration of the well tool and using the acceleration to calculate the location of the well tool [0143], [0173]. 

Regarding claims 5 and 19:  Wherein receiving the beacon signals at the well tool includes receiving a magnetic signal [0039].  

Regarding claims 6 and 20:  The method further comprising deploying the well tool when the calculated location matches a predetermined location [0041], Fig 3B.

Regarding claims 7 and 20:  Wherein deploying the well tool includes instructing a setting tool 320’ to move the well tool from a first operational state to a second operational state [0170], [0177], Fig 3B.

Regarding claim 15:  Entchev discloses a location module 314/316 for deploying a well tool 300’ in a wellbore 350, comprising: 
a sensor 314 configured to detect a beacon 354 on a wellbore string 352; 
a processor 316 communicatively coupled to the sensor; and 
a memory unit [0041] communicatively coupled to the processor, the memory unit storing processor-executable instructions that, when executed by the processor, causes the location module to: 
at 314 – [0172]; position locator 314 is equivalent to position locator 214’, 214” and position locator 114, [0130], [0151] at the well tool from beacons located on the wellbore string Fig 3A; 
calculating a velocity [0160] of the well tool at an onboard location module 316 of the well tool based on a time between the beacon signals received at each portion of position locator 214’, 214”; and 
calculating a location of the well tool in the wellbore string at the onboard location module based on a time since a latest beacon signal and the velocity of the well tool [0042], [0160]-[0163], wherein the location module is adjacent to a plug 311’ (it is noted that the term “adjacent” does not require that the two elements be touching or directly adjacent).

Entchev discloses all of the limitations of the above claim(s) except for the plug being dissolvable.
Tolman discloses a well tool 300 similar to that of Entchev.  The tool includes a location module 308 and a dissolvable plug 302 – [0051], wherein the module and plug are on the same tool Fig 3 and thus are adjacent each other.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Entchev so that the plug on the well tool was dissolvable, as taught by Tolman, in order to have enhanced economics and performance by reducing cost and increasing functionality of the tool [0044].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entchev in view of Tolman et al. (US 2013/0062055, Tolman2).

Entchev discloses all of the limitations of the above claim(s) except for the detectable markers including permanent magnets and the location module includes a magnetic field detector.
Tolman2 discloses a system substantially identical to that of Entchev.  Tolman2 further discloses that the detectable markers 354 can be casing collars, RFID tags, or magnets [0208].  While Tolman does not specifically indicate that these magnets are permanent magnets, as they are part of the casing string deployed in and cemented in the wellbore would be required to be permanent as it could neither fixed or replaced if it wasn’t and became demagnetized.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Entchev so that the detectable markers where permanent markers as taught by Tolman2 since the Examiner notes the equivalence of casing collars, RFID tags, and permanent magnets for their use in the tool locating art and the selection of any of these known equivalents to use in Entchev would be within the level of ordinary skill in the art as taught by Tolman.
The location module of Entchev, as modified, would be required to include a magnetic field detector in order to have been able to sense or detect the permanent magnets.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entchev in view of Guerrero et al. (US 2012/0085538, Guerrero).

Entchev discloses all of the limitations of the above claim(s) except for the frac package including an acoustic sensor configured to detect acoustic vibrations on the wellbore string.
Guerrero discloses a system for self-locating a plug in a well.  The system uses detectable markers 64 located on the casing string 54.  Guerrero discloses that these markers could be RFID tags [0037].  Guerrero also discloses that the sensors and sensing system could alternately be acoustic or optical [0039].
 It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Entchev so that the frac package included an acoustic sensor configured to detect acoustic vibrations on the wellbore string as taught by Guerrero since the Examiner notes the equivalence of sensing RFID tags and sensing acoustic vibrations with an acoustic sensing system for their use in the tool locating art and the selection of any of these known equivalents to use in Entchev would be within the level of ordinary skill in the art as taught by Guerrero.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entchev in view of Orban et al. (US 2015/0275649, Orban).

Entchev discloses all of the limitations of the above claim(s) except for the wellbore including a first coupling having a first material property detectable by the 
Orban discloses a system for locating tools, such as plugs, in a wellbore Abstract.  This system tracks casing collars that are of different materials and thus are “coded” as to their location in the well Abstract, [0006], [0053].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Entchev so that the casing collars were of different materials detectable by the location module in order to have been able to each casing collar was unique from the others and could be distinguished by the reader of the tool deployed in the wellbore [0006], [0053].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/15/2022